CaSe 1:18-cv-01016-G.]Q-ESC ECF No. 100 filed 10/23/18 PagelD.3271 Page 1 of 4

UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF MlCHlGAN
SOUTHERN DlVIS|ON

Jane J-1 Doe,
Case No. 1:18-cv-758
Plaintiff,
Hon. Gordon J. Quist
~J.

MlCHlGAN STATE UN|VERS|TY;
THE BOARD OF TRUSTEES OF
MlCHlGAN STATE UN|VERS|TY;
LAWRENCE GERARD NASSAR
(individually);

WlLLlAl\/l D. STRAl\/lPEL (individually);
JEFFREY R. KOVAN (individually);
DOUGLAS D|ETZEL (individually);
GARY STOLLAK (individually);
DEST|NY TEACHNOR-HAUK (individually);
KATH|E KLAGES (individua||y); and
US/-\ GYl\/lNASTlCS, |NC.

Defendants.

 

WOLFSON BOLTON PLLC
Attorneys for Plaintiff

Adam L. Kochenderfer (P65757)
l\/lichelle H. Bass (F’71358)

3150 Livernois, Suite 275

Troy, l\/lichigan 48083

(248) 247-7102
altonhenderfer@Wolfeonl)olton.corn
mbaSS@Wolfsonbol’Qn.com

 

CORRECTED AFF|DAV|T lN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
l, l\/lichelle H. Bass, of WOLFSON BOLTON PLLC, declare under penalty of
perjury that the following facts are true and correct to the best of my information and

belief:

{OOO76821.DOCX 2 }

Case 1:18-cv-01016-G.]Q-ESC ECF No. 100 filed 10/23/18 PagelD.3272 Page 2 of 4

1. Wolfson Bolton PLLC is the attorney for Plaintiff Jane J-1 Doe in case number
1:18-cv-758.

2. Plaintiff’s Complaint and Jury Demand was filed on July 10, 2018.

3. Defendant Lawrence Gerard Nassar was personally served with Plaintiff’s
Complaint and Jury Demand on September 25, 2018.

4. Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), Defendant Lawrence Gerard
Nassar was required to file an answer to Plaintiff’s Complaint by October 16,
2018.

5. As of the date of the filing of this affidavit, more than 21 days have passed
since Defendant Lawrence Gerard Nassar was served with a copy of the
Summons and Plaintiff’s Complaint and Jury Demand, and no answer has
been filed on his behalf.

6. Defendant Lawrence Gerard Nassar is neither a minor nor an incapacitated

individual

Dated: October 23, 2018 Respectfully Submitted,

VVOLFSON BOLTON, PLLC

fsi' lv'lichel|e H Eas_§ f "~. \
l\/lichelle H. Bass (P71358)

Adam L. Kochenderfer (P65757)
Attorneys for Plaintiff Jane J-1 Doe
3150 Livernois, Suite 275

Troy, l\/lichigan 48083

(248) 247-7102
mbass@wolfsonbolton.com

{OOO76821.DOCX 2 }

Case 1:18-cv-01016-G.]Q-ESC ECF No. 100 filed 10/23/18 PagelD.3273 Page 3 of 4

STATE OF l\/llCHlGAN )
)ss
COUNTY OF OAKLAND )

Subscribed and sworn by Michelle H. Bass before me this 23rd day of October,

201 » ' lakland County, State f l\/lichigan.

, otary Public
Acting in Oakland County, l\/lichigan

l\/ly commission expires:
-"»T""*l `_-’\l\llE K. TRAVIS
NOT;".§`L`,' ‘ v :,I.j » STATE OF lVllCHlGAN
COUNTY OF OAKLAND
My Commisslon Explres . 25, 1013
Acling ln the Coumy ul'

  

 
  

{OOO76821.DOCX 2 }

Case 1:18-cv-01016-G.]Q-ESC ECF No. 100 filed 10/23/18 PagelD.3274 Page 4 of 4

